DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7, 14, 15 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II) and species (Fig. 2), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 May 2021.
Specification
The disclosure is objected to because of the following informalities: On page 7, line 11 of the instant specification, it appears that the “first differential pressure sensor” is incorrectly designated as “26” which is previously designated as an “end cap.”  It appears that the correct designation is “36.”  The Examiner strongly suggest the Applicant perform a thorough review of the instant specification to ensure there are no other additional issues the Examiner may have not recognized.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant dependent claim 10 recites in part that the viscosity is calculated (among other slurry properties) by a computerized data collection system connected to the measurement device from the measurements made by the measurement device.  The instant specification discloses Equation 1 to determine the viscosity, however, employs the variables “Flow” and “Pressure.”  However, the instant specification fails to disclose what constitutes the variable “Flow,” that is, is it a measured flow rate, or some other measured variable associated with flow.  In addition, the variable “Pressure” is not defined as well, as to what “Pressure” is employed in regards to the differential pressure measurements made by the measurement device that is to be employed in Equation 1.  Due to the lack of clear definitions of the recited variables, 
Allowable Subject Matter
Claim 1-9 and 11-17 are allowed over the prior art of record. 
Claim 10 would be allowable if rejections under 35 U.S.C. 112(a) can be overcome.
The closest prior art reference to the instant allowable claimed subject matter is U.S. 2016/0010451 to Melo which discloses a downhole system/tool/device detecting differential pressures of a downhole fluid/slurry, employing a pump and flowmeter, and performing differential measurements on both the internal flow of the device/tool as well as externally to the device/tool.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861